                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

KIA JOAN JULIETTE WALKER, ET AL.                                    CIVIL ACTION

VERSUS                                                                No. 20-2193
                                                               C/W: 20-3425; 21-47
                                                             REF: 20-2193; 20-3425

JESSECA F. DUPART, ET AL.                                                SECTION I


                               ORDER & REASONS

      Before the Court in this consolidated case is plaintiff Kai Joan Juliette

Walker’s (“Walker”) ex parte motion1 for default judgment as to defendant Shayna

Solochek (“Solochek”), who has yet to appear in this matter.           Solochek’s co-

defendants, Jesseca F. Dupart (“Dupart”) and Kaleidoscope Hair Products, L.L.C.

(“Kaleidoscope”), oppose the motion.2

      The Clerk of Court previously issued preliminary entries of default against

Solochek—in both Case Nos. 20-2193 and 20-3425.3       For the reasons stated below,

the Court concludes that those were in error, as neither Walker (the plaintiff in Case

No. 20-2193) nor Kirk Anthony Bovie (“Bovie”) (the plaintiff in Case No. 20-3425)

have met their burden to prove that Solochek was properly served. Therefore, the

Court will rescind the preliminary entries of default previously issued against




1 R. Doc. No. 130. Unless otherwise noted, all docket entries referenced herein refer
to the master docket, Case No. 20-2193.
2 R. Doc. Nos. 131 & 136.
3 R. Doc. Nos. 42 & 137.
Solochek; rescinding those entries means that Walker’s present motion for default

judgment is not properly before it, so the Court denies it.

                                            I.

      “In the absence of a valid service of process, proceedings against a party are

void.” Aetna Business Credit, Inc. v. Universal Décor & Interior Design, Inc., 635 F.2d

434, 435 (5th Cir. 1981). And “a district court may not enter judgment against a party

who is not properly before it.” Id. at 436. “The party responsible for serving process

has the burden of showing the service was valid or that good cause existed for its

failure to serve process properly.” Ganpat v. E. Pac. Shipping, PTE. LTD., 434 F.

Supp. 3d 441, 461 (E.D. La. 2020) (Morgan, J.), reconsideration denied, No. 18-13556,

2020 WL 1046336 (E.D. La. Mar. 4, 2020). Accordingly, unless the plaintiff shows

that the defendant was properly served, “a district court lacks jurisdiction over a

defendant”—rendering any default judgment entered as to that defendant “void” and

requiring it to be set aside. Rogers v. Hartford Life & Acc. Ins. Co., 167 F.3d 933, 940

(5th Cir. 1999).

      Rule 4(e)(1) provides that service may be made, inter alia, by “following state

law for serving a summons in an action brought in courts of general jurisdiction in

the state where the district court is located or where service is made.” Fed. R. Civ.

Proc. 4(e)(1).     The plaintiffs here claim to have properly served Solochek under

Louisiana’s long-arm statute. See La. Rev. Stat. § 13:3204.

      That statute provides, in relevant part, that service of an out-of-state party by

mail or commercial courier is proper if the pleading is “sent by counsel for the plaintiff



                                            2
. . . to the defendant by registered or certified mail, or actually delivered to the

defendant by commercial courier.” Id. § 13:3204(A). The statute further defines

“commercial courier” as “any foreign or domestic business entity having as its

primary purpose the delivery of letters and parcels of any type, and which: (1)

Acquires a signed receipt from the addressee, or the addressee’s agent, of the letter or

parcel upon completion of delivery. (2) Has no direct or indirect interest in the

outcome of the matter to which the letter or parcel concerns.” Id. § 13:3204(D)

(emphasis added).

      As for personal service of an out-of-state defendant: personal service may be

made “by one authorized by the law of the place where the service is made to serve

the process of any of its courts of general, limited, or small claims jurisdiction.” Id. §

13:3204(A).

      Where there is no doubt as to the correctness of a non-resident defendant’s

address, and service was “sent” to that address by certified or registered mail, service

is effective against that defendant under the statute. See Matt v. Culpepper, No. 14-

1464, 2014 WL 5816930, at *2–3 (E.D. La. Nov. 7, 2014) (Fallon, J.); McFarland v.

Dippel, 756 So. 2d 618, 622 (La. App. 1st Cir. 2000) (“[A]ll that is necessary to

constitute service upon a non-resident under the long-arm statute is that counsel for

the plaintiff send a certified copy of the citation and of the petition in the suit to the

defendant by registered or certified mail, or actually deliver it in person.”); Decca

Leasing Corp. v. Torres, 465 So. 2d 910 (La. Ct. App. 3d Cir. 1985) (“[T]he law is clear




                                            3
that a defendant may not be allowed to defeat valid service by merely refusing to

accept the letter containing the citation.”).

      However, service is not proper under Louisiana’s long-arm statute where the

defendant “did not live at the . . . address when service was attempted.” White v.

Lonestar Dedicated, LLC, No. 19-1724, 2019 WL 3822256, at *4 (E.D. La. Aug. 15,

2019) (Barbier, J.). Unless the record reflects that the plaintiff took “steps to confirm

that the address was still correct at the time service was attempted,” the court will

not assume that the plaintiff directed service to the proper address. Id. Nor will the

Court assume that the defendant “actively refused to accept service.” Id.

                                           II.

      Walker attempted to serve Solochek on multiple occasions. In the present

motion for default judgment, she cites R. Doc. Nos. 10, 11, 14, and 37—docket entries

of summons returned unexecuted or affidavits of service completed by the paralegal

of Walker’s prior counsel—stating that she “eventually obtained service.”4 The Court

analyzes each attempt in turn.

      R. Doc. Nos. 10 & 11: Affidavit of George Folds

      Attached to the first and second unexecuted summons filed in the record was

an affidavit by George Folds (“Folds”), a process server hired by Walker.5 Therein,



4 R. Doc. No. 130, at 2 ¶ 2.
5 Although Walker filed two unexecuted summons, R. Doc. Nos. 10 & 11, the two
documents appear to be the same, with the second including a page of the affidavit
that was missing from the first. See R. Doc. No. 10-1, at 1–2 (omitting paragraphs
three through eight); R. Doc. No. 11-1, at 2 (including the previously missing
paragraphs). The remainder of the affidavits are identical. Therefore, the Court
treats R. Doc. No. 10 as having been errantly filed and cites to R. Doc. No. 11 instead.

                                            4
Folds states that, “[o]n or about August 7, 2020 at approximately 12:27 p.m.[,] I

attempted to serve Shaynah Solochek at 664 11th Street, NW, Atlanta, Georgia

30318, an address provided by counsel for the Plaintiff understood to be the address

for a business owned and operated by Shaynah Solochek.”6 After arriving at the

address, Folds called “a phone number7 provided by Plaintiff’s counsel to inquire if

Ms. Solochek was at the location and advise that I had legal papers to be presented

to her.”8 Solochek “asked what they were about,” and Folds responded that he “did

not read them” and he was “just hired to serve her with those documents.”9

      Solochek responded that if Folds “would not tell her what they were about, she

would not accept them.”10    Folds replied that “she had the obligation to accept the

documents” and that they “appeared to involve an incident that occurred in

Louisiana.”11 Folds then stated that Solochek “hand[ed] the phone to an unknown

male.”12 Folds explained that he was a process server, had documents addressed to

Solochek, and offered to bring them to the address.13 The “unknown male then stated,

‘don’t fucking come over here, it will not go well for you.’”14 Folds asked for the man’s




6 R. Doc. No. 11-1, at 2 ¶ 4.
7 There is no indication that the phone number was associated with that address.
8 Id. at 2 ¶ 5.
9 Id. at 2 ¶ 7.
10 Id. at 2 ¶ 8.
11 Id. at 3 ¶¶ 9–10.
12 Id. at 3 ¶ 11.
13 Id. at 3 ¶¶ 12–14.
14 Id. at 3 ¶ 15.



                                           5
name, and he responded that “you don’t need to fucking know.”15 After a short back-

and-forth, the conversation ended.16

      The affidavit then states that, on August 13, 2020, Folds’ wife (another process

server) visited the same business address that Folds visited on August 7.17 The wife

“spoke to some of the occupants of the building and there was no one there by the

name of Solochek or [any] business called Royal Hair, LLC.”18 The affidavit concludes

by saying that, “[b]ased on the prior threats from the unknown male,” Folds and his

wife “believe it would be dangerous to attempt service on Ms. Solochek at her home

address, 6841 Blantyre, Stone Mountain, Georgia 30087 or the address listed by the

Georgia Secretary of State for Royal Hair, LLC[,] 2075 Pineview Trail, Ellenwood[,]

Georgia 30294, where she is listed as a Registered Agent for that business.”19

      Without additional argument as to whether this attempt at service was

sufficient under Louisiana law, the Court cannot conclude that it constitutes proper

service. Walker does not address the adequacy of service in her motion for default

judgment, relying instead on an implicit argument that Solochek refused service

through her telephone conversation with Folds.20 She offers no argument, however,




15 Id. at 3 ¶ 16.
16 Id. at 3–4 ¶¶ 17–19.
17 Id. at 4 ¶ 22.
18 Id. at 4 ¶ 23.
19 Id. at 5 ¶ 24.
20 R. Doc. No. 130-1, at 1 (“[D]efendant Shaynah Solochek has actual knowledge of

the pendency of this current lawsuit through a telephone conversation with the
process server in August 2020[.]” (citing R. Doc. No. 11-1)).

                                          6
explaining how that is sufficient to excuse service. Walker has failed to carry her

burden; the Court cannot conclude on this record that Solochek was properly served.

      R. Doc. No. 14: Stephanie Liaci’s Affidavit of Service

      The next relevant filing is an affidavit of service by Stephanie Liaci (“Liaci”), a

paralegal to Walker’s former counsel.21 Liaci summarized Folds’ August 7 service

attempt and represented that Solochek “stated she will refuse service.”22 She provides

no new evidence to support that claim, however—as she attached only a copy of Folds’

previous affidavit.23 This, for the reasons described above, is insufficient.

      Liaci then stated that, “[o]n August 7, 2020, it is reported defendant Ms.

Shaynah Solochek called the plaintiff, Ms. Kai Walker[,] asking why she was being

served with a lawsuit.”24 Liaci did not attach an affidavit of anyone claiming to have

personal knowledge of this conversation, nor did she provide any other evidence to

substantiate this claim.     Without more support—factually and legally—this is

insufficient to support excusing proper service.

      Liaci then stated that, on August 18, 2020, a certified copy of the summons and

complaint was sent “via commercial carrier UPS with adult signature required using

the 2075 Pineview Trail Address [sic] Ellenwood[,] GA 30294 as being a proper

address to receive service, as this is the same address Ms. Solochek listed under oath

in 2020 with the Georgia Secretary of State listed in her capacity as agent for service




21 R. Doc. No. 14.
22 Id. at 2 ¶ 1 (emphasis in original).
23 R. Doc. No. 14-1.
24 R. Doc. No. 14, at 2 ¶ 2.



                                           7
of process for her company Royal Hair, LLC. The UPS package was refused, addressee

unknown.”25 Liaci attached copies of a record from the Georgia Secretary of State,

bearing Solochek’s name as the registered agent of Royal Hair LLC, her address as

registered agent, and the office’s address.26 She also attached a UPS delivery notice.27

Although Liaci characterized the UPS delivery as having been “refused,” the actual

shipping label said only “RETURN TO SHIPPER” and “REASON FOR RETURN:

COMPANY OR PERSON UNKNOWN, NOT DELIVERED.”28 The UPS tracking

record also stated that “[t]he company or receiver name is incorrect.”29

       This service attempt was insufficient for two reasons: first, Solochek’s

signature was not obtained, a requirement for commercial courier service under the

long-arm statute.    See La. Rev. Stat. § 13:3204(D)(1) (requiring, for commercial

courier service, a “signed receipt from the addressee, or the addressee’s agent, of the

letter or parcel upon completion of delivery”). Second, there is no record from UPS

stating that Solochek actually refused the package. Rather, the UPS records suggest

that Walker has the wrong address—the “company or person” was “unknown.”

       Liaci then stated that, on August 24, 2020, Walker sent the summons and

complaint via “United States mail service certified, adult signature required for

delivery, properly addressed and postage prepaid to Shaynah Solochek[,] using the

address she listed with the Georgia Secretary of State in her capacity as 2020 agent



25 Id. at 2 ¶ 3.
26 R. Doc. No. 14-2, at 1.
27 R. Doc. No. 14-3.
28 Id. at 1.
29 Id. at 3.



                                           8
for service for Royal Hair LLC. The registered mail service was refused, and the

addressee was reported unknown.”30 However, the U.S. Postal Service (“USPS”)

record attached thereto stated only “RETURN TO SENDER,” “ATTEMPTED – NOT

KNOWN,” and “UNABLE TO FORWARD.”31

      As explained above, the long-arm statute does not require proof of receipt by

signature when service is made via certified or registered USPS mail and there is no

doubt as to the correctness of the address.       Matt, 2014 WL 5816930, at *2–3.

However, if there is doubt about whether the address is correct, service by USPS

certified or registered mail is not effective. See id.; White, 2019 WL 3822256, at *4.

      There is doubt here. That doubt is created by the failed UPS deliveries, and

by Folds’ own affidavit, which stated that, after arriving at Royal Hair’s business

address, those present stated that “there was no one there by the name of Solochek

or [any] business called Royal Hair, LLC.”32 That casts doubt on whether Solochek

is actually connected to the addresses that she provided to the Georgia Secretary of

State—enough doubt to conclude that Walker has failed to carry her burden to show

that she mailed the documents to Solochek’s most current and correct addresses.

      Moreover, Walker has provided no briefing or argument as to whether she may

rely solely on the Secretary of State’s records to obtain Solochek’s address. She

appears to argue that those records are conclusive proof of Solochek’s correct and

most current addresses. Without adequate briefing as to whether relying on such



30 R. Doc. No. 14, at 3 ¶ 4.
31 R. Doc. No. 14-4, at 4.
32 R. Doc. No. 11-1, at 4 ¶ 23.



                                           9
records is legally sufficient, the Court will not assume that the addresses used by

Walker were Solochek’s correct and most current addresses.

       R. Doc. No. 37: Stephanie Liaci’s Second Affidavit of Service

       The last filing to which Walker refers is Liaci’s second affidavit of service.33

That affidavit states that, on October 21, 2020, Walker sent a copy of the summons

and complaint via UPS to “Ms. Solochecks [sic] 2075 Pineview Trail[,] Ellenwood[,]

GA 30294 address.”34 She then asserts that this “is a confirmed residential address.

This is the same address Ms. Solochek has listed in her 2020 filings with the Georgia

Secretary of State in her capacity as agent to receive notices for her company Royal

Hair, LLC.”35 The affidavit states that the documents “were confirmed delivered on

October 22, 2020.”36

       But the “Proof of Delivery” record from UPS does not state that Solochek

provided a signature for the package—under the heading “Received By,” it says only

“DRIVER RELEASE.”37          The record suggests that nobody signed for it—stating

instead that the package was “Left At Front Door.”38 Without a signature, this

attempt is likewise ineffective—as commercial courier service, again, requires proof

of signature. See La. Rev. Stat. § 13:3204(D)(1).




33 R. Doc. No. 37.
34 Id. at 1 ¶ 1.
35 Id. at 2 ¶ 3.
36 Id. at 1 ¶ 2.
37 R. Doc. No. 37-5, at 1.
38 Id.



                                          10
      Because Walker has not carried her burden to show service was properly

effected against Solochek, the Court will rescind the preliminary entries of default,

as ordered below, and denies Walker’s pending motion for default judgment.

                                          III.

      Because a preliminary entry of default was issued against Solochek in the

Bovie lawsuit,39 the Court sought to assure itself of the sufficiency of service there

too. However, the Court is not satisfied that Bovie properly served Solochek, so it

rescinds the preliminary entry of default against her in the Bovie lawsuit as well.

      Like some of Walker’s attempts at service, Bovie attempted to serve Solochek

by UPS, but he failed to produce Solochek’s signature of receipt.40 The UPS proof of

delivery, under the heading “Received By,” states only “DRIVER RELEASE.”41 As

discussed at length above, this is insufficient under Louisiana’s long-arm statute. See

La. Rev. Stat. § 13:3204(D)(1). This was the only attempt at service relied upon by

Bovie in his motion for entry of preliminary default; because this attempt was

ineffective, the Court will rescind the entry42 of preliminary default against Solochek.

                                          IV.

      Both Bovie and Walker have failed to carry their burden to show that they

properly served Solochek. Therefore,




39 R. Doc. No. 137.
40 R. Doc. No. 135-1, at 1
41 Id. at 8.
42 See R. Doc. No. 137.



                                          11
         IT IS ORDERED that the Clerk of Court RESCIND the entries43 of

preliminary default issued against Solochek in the Walker and Bovie lawsuits, as the

Court concludes that the plaintiffs have failed to carry their burden to prove that

service was properly made against Solochek in each case.

         IT IS FURTHER ORDERED that Walker’s pending motion44 for default

judgment is DENIED.

         New Orleans, Louisiana, July 12, 2021.

                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




43   R. Doc. Nos. 42 & 137.
44   R. Doc. No. 130.

                                          12
